Citation Nr: 0946795	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-23 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of scarlet 
fever (claimed as rheumatic heart disease and cardiomyopathy 
with ischemic heart disease).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (9). See 38 U.S.C.A. 
§ 7107(a)(2)(West 2002).

This matter initially came before the Board of Veterans' 
Appeals ("BVA" or "Board") on appeal from an August 2005 
rating decision of the Department of Veterans Affairs 
("VA") Regional Office ("RO") in St. Petersburg, Florida 
in which the RO denied the benefit sought on appeal.  The 
appellant, who had active service from June 1945 to August 
1946, appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    
 
The appellant testified at a personal hearing before the 
undersigned Veterans Law Judge in October 2008.  After 
reviewing the appellant's testimony in conjunction with the 
other evidence of record, the Board remanded the case for 
further development in November 2008.  The requested 
development has been completed; and the case has been 
returned to the Board for further review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Competent and persuasive medical evidence of record 
indicates that the appellant has current diagnoses of 
coronary artery disease and ischemic cardiomyopathy.  

3.  Competent and persuasive medical evidence of record 
indicates that the appellant's current diagnosis of ischemic 
cardiomyopathy developed secondary to his coronary artery 
disease.  


4.  The preponderance of the evidence is against the finding 
that the appellant has (currently or in the past) established 
diagnoses of rheumatic fever or rheumatic heart disease. 

5.  The preponderance of the evidence is against the finding 
that the appellant's current diagnoses of coronary artery 
disease and/or ischemic cardiomyopathy manifested during 
service or within one year of separation from service; nor 
has it been established that the appellant's heart disease is 
causally or etiologically related to service. 


CONCLUSION OF LAW

Residuals of scarlet fever were not incurred in or aggravated 
by active service, nor may the appellant's heart disease 
including coronary artery and ischemic cardiomyopathy be 
presumed to have been so incurred or aggravated. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).  



With respect to the appellant's claim of entitlement to 
service connection for 
residuals of scarlet fever (claimed as rheumatic heart 
disease and cardiomyopathy with ischemic heart disease), VA 
has met all statutory and regulatory notice and duty to 
assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Specifically, the Board finds that a letter dated in 
May 2005 sent to the appellant prior to the adjudication of 
the appellant's claim fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware from this letter that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
service connection heart disorder claim.  The May 2005 letter 
also essentially informed the appellant that additional 
information or evidence was needed to support his service 
connection claim; and asked the appellant to send this 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)[Pelegrini II].  To the extent the May 2005 letter was 
deficient in any respect, the appellant was provided 
additional VCAA notices informing him of the evidence 
necessary to substantiate his claim in November 2005 and 
December 2008.  Thereafter, the appellant's service 
connection claim was readjudicated and the appellant was 
provided Supplemental Statements of the Case in May 2008 and 
November 2009. Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [Mayfield III].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) was revised during the pendency of this appeal.  
These revisions became effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the case 
at hand. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot 
pay or provide any benefits based on that application.  The 
revised sentence reflects that the information and evidence 
that the claimant is informed that he or she is to provide 
must be provided within one year of the date of the notice.  
Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's service treatment records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  In making this 
determination, the Board observes for the record that the 
appellant was provided a VA examination in September 2009 in 
connection with his heart disorder service connection claim. 
See 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate. Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As set forth in greater detail 
below, the Board finds that the VA medical opinion obtained 
in this case is adequate as it is predicated on a review of 
medical records; contains a description of the history of the 
heart disabilities at issue; documents and considers the 
appellant's complaints and symptoms; and includes a medical 
opinion addressing the medical questions raised in this case.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA medical examination and opinion 
pertaining to the issue on appeal has been met. See 38 C.F.R. 
§ 3.159(c)(4).   

Lastly, the Board observes that prior to certification of the 
appellant's appeal, the RO provided the appellant with an 
explanation of disability ratings and effective dates that 
might be applicable to his claim. See June 2006 Statement of 
the Case; December 2008 letter from the RO to the appellant; 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Regardless, since the Board concludes below that the 
preponderance of the evidence is against the appellant's 
service connection claim, any questions as to the appropriate 
disability rating or effective date to be assigned to this 
claim are rendered moot, and no further notice is needed. Id.  
Therefore, since there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the issue discussed in this decision, the 
Board finds that any such failure is harmless and proceeds 
with a merits adjudication of the appellant's claim. Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

B.  Law and Analysis

In this case, the medical evidence of record reveals that the 
appellant currently has diagnoses of, among other things, 
coronary artery disease and ischemic cardiomyopathy 
(congestive heart failure most commonly caused by coronary 
artery disease). See VA medical records dated from April 2002 
to October 2008; private medical records dated from July 1996 
to August 2005; September 2009 VA examination report, pgs. 2, 
4.  The appellant essentially asserts that service connection 
should be granted for his current heart condition on the 
basis that he believes his heart disorder developed secondary 
to scarlet fever he had in service. October 2008 BVA hearing 
transcript, p. 8; statements from appellant dated in May 
2005, October 2005, December 2005 and July 2007.  
Specifically, the appellant appears to argue that he: (1) 
developed scarlet fever in service; (2) his scarlet fever 
manifested into rheumatic fever; and (3) his alleged 
rheumatic fever later led to his development of coronary 
artery disease and ischemic cardiomyopathy. Id.   

While viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  As such, the appeal must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for certain chronic 
diseases, such as arteriosclerosis or cardiovascular-renal 
disease to include hypertension, when such disease is 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).  Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the evidence appears to indicate that the 
appellant was first diagnosed with coronary artery disease 
(i.e., ischemic heart disease) and congestive heart failure 
in 1996, for which he underwent a heart catheterization, a 
double coronary bypass and pacemaker implantations. See 
private medical records dated from July 1996 to November 
1996; see also January 2003 private medical records (the 
appellant was diagnosed with ischemic cardiomyopathy with a 
dual chamber defibrillator); March 2005 VA medical records 
(record indicates that the appellant's past medical history 
included an initial diagnosis of coronary artery disease in 
1996 and a history of ischemic cardiomyopathy).  The above-
referenced diagnoses constitute a current disability for VA 
purposes and fulfill the requirements of the first element 
need to establish service connection.  

In terms of the second element needed for a grant of service 
connection in this case (an in-service occurrence or injury), 
a review of the appellant's service records reveals that the 
appellant was treated for scarlet fever while in service. 
Service treatment records dated in August 1945.  However, 
these records do not reference any treatment for or a 
diagnosis of rheumatic fever or rheumatic heart disease. See 
service treatment records dated from May 1945 to August 1946.  
In this regard, the Board observes that the evidence 
indicates the appellant reported to sick bay complaining of a 
sore throat, chills and vomiting in early August 1945. August 
1945 service treatment records.  Physical examination of the 
appellant at that time revealed that the appellant had a 
fever and an acutely inflamed pharynx. Id.  In light of the 
appellant's symptomatology, he was transferred to a Naval 
Hospital for treatment with a preliminary diagnosis of acute 
pharyngitis. Id.  

When the appellant was hospitalized in early August 1945, he 
underwent a second physical examination that revealed, among 
other things, that his pharynx (throat) was scarlet red and 
swollen with an excessive accumulation of fluid (edematous) 
and yellow follicular spots on his posterior tonsillar 
pillar. Id.  The appellant's tongue was reported as being 
coated white with a red tip and reddened papillae that were 
strawberry in type. Id.  Examination of the appellant's heart 
revealed that his heart sounds were not enlarged to 
percussion, were of regular rate and rhythm and that no heart 
murmurs were heard. Id.  Examination of the appellant's lungs 
revealed that they also were clear to percussion and 
auscultation. Id.  However, examination of the appellant's 
skin revealed a generalized erythema with a slight popular 
characteristic that appears to have later developed into a 
rash over the appellant's trunk and thighs. Id.  At that 
time, the appellant's diagnosis was changed from acute 
pharyngitis to scarlet fever. Id.  He remained hospitalized 
for nineteen (19) days during which time he was treated with 
penicillin intramuscularly. Id.  Near the end of August 1945, 
the appellant was found to be afebrile and asymptomatic.  He 
was released back to duty with instructions to undergo weekly 
urinalysis testing for three weeks. Id.  

Thereafter, service treatment records dated in August 1945 
reveal that the appellant underwent a physical examination in 
connection with his separation from service.  While the 
appellant was noted to have had scarlet fever in 1945, 
physical examination of his heart, cardio-vascular system and 
respiratory system were all reported as being normal and an 
x-ray taken of the appellant's chest was also found to be 
negative. See August 1946 report of medical examination; 
medical history record dated in August 1946.  In addition, 
the Board observes that in a section of the appellant's 
service separation examination report titled "summary of 
defects" and "remarks on abnormalities not otherwise noted 
or sufficiently described above", the appellant's service 
medical examiner wrote the word "none." See August 1946 
report of medical examination.  Based upon his examination, 
the appellant was found to be physically qualified for 
honorable discharge from service. Id.     



Although it appears from a review of the record that the 
appellant separated from service without being found to have 
had any permanent residuals from his bout of scarlet fever, 
the Board finds that the appellant's documented treatment for 
scarlet fever in service satisfies the second element need 
for service connection in this case.  As such, the Board 
turns to the question of whether there is competent and 
persuasive evidence in the claims file indicating that the 
appellant's post-service diagnoses of coronary artery disease 
and/or ischemic cardiomyopathy are at least as likely as not 
related to his documented exposure to scarlet fever in 
service (the third element needed for a grant of service 
connection).  

Turning to the post-service evidence in this case, the Board 
observes that the first medical record contained in the 
claims file reflecting the appellant's complaints of heart 
problems and a diagnosis of coronary artery disease is dated 
in	July 1996, almost 50 years after the appellant separated 
from service. See private medical records.  While the 
appellant's post-service medical records set forth the 
appellant's diagnoses and the medical treatment associated 
with his problems, they do not associate the appellant's 
heart condition in any way to the appellant's period of 
service, much less to the scarlet fever the appellant had in 
service. See VA medical records dated from April 2002 to 
October 2008; private medical records dated from July 1996 to 
August 2005.  

Additional post-service medical evidence against the 
appellant's claim consists of a VA examination report dated 
in September 2009 that specifically addressed the questions 
of the likelihood that the appellant (1) developed rheumatic 
fever as a result of or complication of his August 1945 bout 
of scarlet fever in service and 
(2) whether the appellant's current heart diagnoses (to 
include coronary artery disease and ischemic cardiomyopathy) 
are at least as likely as not related to the scarlet fever 
and/or rheumatic fever the appellant experienced in service. 
See November 2008 BVA decision.  During this examination, a 
VA medical doctor had the opportunity to review the 
appellant's claims file, including his complete service 
treatment records and his post-service medical records. 
September 2009 VA examination report, pgs. 4-5.  After 
considering all of the appellant's medical records and 
performing a physical examination, the medical doctor 
diagnosed the appellant with coronary artery disease and 
congestive heart failure. Id., p. 4.  

In addressing the medical questions at issue in this case, 
the doctor essentially opined that the appellant did not 
develop rheumatic fever as a result of or complication of his 
August 1945 bout of scarlet fever in service. Id., p. 5.  In 
providing a rationale for this opinion, the doctor relied 
upon information contained in the appellant's service 
treatment records that reflected that in 1945, the appellant 
did not exhibit classical symptoms for rheumatic fever, such 
as migrating arthritis, heart problems or heart murmurs.  
Rather, he was reported as having a fever and a throat 
culture that showed he had streptococcus for which he was 
subsequently diagnosed with scarlet fever and given 
penicillin.  In light of the symptomatology actually noted in 
the appellant's service records, the doctor concluded that 
while the appellant had scarlet fever in service, he did not 
develop rheumatic fever. Id.  In terms of the question of 
whether the appellant's current heart diagnoses are at least 
as likely as not related to the scarlet fever the appellant 
experienced in service, the VA medical doctor opined that it 
was less likely as not that these disorders are related since 
the appellant did not have any symptoms of rheumatic heart 
disease (such as valvular problems, heart murmurs and 
pericarditis) or symptoms of rheumatic fever (such as 
migrating joint pain) in service. Id., p. 4.  Based upon the 
evidence before him, the doctor opined that the appellant's 
coronary artery disease is due to the appellant's age; and 
that his congestive heart failure is secondary to his 
coronary artery disease. Id.  

Thus, in essence, the opinion of the September 2009 VA 
medical doctor is that the appellant did not develop 
rheumatic fever in service; and there is no relationship 
between the appellant's present diagnoses of coronary artery 
disease and cardiomyopathy and the scarlet fever he had in 
service.  The Board finds this examination report to be 
dispositive in this case as it is based upon a thorough 
review of the evidence of record, in addition to being the 
only competent medical evidence addressing the claimed 
relationship between the appellant's heart disorder and his 
period of service.  As such, it is not only persuasive and 
credible, but is also uncontroverted.  Absent a medical nexus 
opinion linking the appellant's current heart disorder to 
service, service connection on a direct basis must be denied.  
In addition, since the first post-service medical evidence in 
this case that reflects a diagnosis of coronary artery 
disease is dated in July 1996, service connection on a 
presumptive basis is also not available. 38 C.F.R. §§ 3.307, 
3.309.  

In making this decision, the Board acknowledges the 
appellant's statements in which he asserts his belief that 
the scarlet fever he had in service manifested into rheumatic 
fever and the ultimate development of coronary artery disease 
and ischemic cardiomyopathy. October 2008 BVA hearing 
transcript, p. 8; statements from appellant dated in May 
2005, October 2005, December 2005 and July 2007.  However, 
while it is obvious that the appellant sincerely believes 
that the experiences he had in service are related to his 
current heart condition, his opinion as to the relationship 
between his service and post-service symptomatology is 
assigned little probative value.  The Board assigns such 
value to the appellant's opinion in light of the lack of 
evidence indicating that the appellant has the requisite 
training or knowledge to offer an opinion that requires 
medical expertise, such as the etiology of his heart disease. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of the 
evidence is against the appellant's claim, for the reasons 
discussed above.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not applicable. See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of scarlet fever is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


